106 F.3d 423
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The BATH & BEYOND, INC., a California corporation, Plaintiff-Appellee,v.BED BATH & BEYOND INC. a New York corporation, Defendant-Appellant.
No. 97-1016.
United States Court of Appeals, Federal Circuit.
Nov. 08, 1996.

1
APPEAL TRANSFERRED.

ON MOTION
ORDER

2
Upon consideration of the motion by Defendant/Appellant Bed Bath & Beyond Inc. to transfer the present appeal to the United States Court of Appeals for the Ninth Circuit;  and Plaintiff/Appellee The Bath & Beyond, Inc. having consented to Appellant's motion;  and the Court having reviewed the papers on this motion, it is hereby:

ORDERED AND ADJUDGED

3
that Appellant's motion is granted that the present appeal is transferred to the United States Court of Appeals for the Ninth Circuit.


4
Bruce H. Sales, Esq.


5
Jonathan A. David, Esq.


6
LERNER, DAVID, LITTENBERG,

KRUMHOLZ & MENTLIK
1600 South Avenue West
Westfield, New Jersey 07090

7
Malcolm B. Wittenberg, Esq.


8
Adaline J. Hilgard, Esq.

CROSBY, HEAFEY, ROACH & MAY
1999 Harrison Street
Oakland, California 94612

9
John A. Hughes, Esq.


10
John C. Baum, Esq.

TOWNSEND and TOWNSEND and CREW LLP

11
Two Embarcadero Center, 8th Fl.

San Francisco, California 94111-39834